Cook, J.,
concurring. I agree with the decision to dismiss this cause as improvidently certified. I write separately to explain my decision in light of Chief Justice Moyer’s dissenting opinion.
The Chief Justice believes that even if the court of appeals may have failed to clearly set forth the rule of law upon which the alleged conflict exists, this court should overlook any deficiency in the certification order so that we may now resolve what appears to be an actual conflict among the districts on a purely legal issue. If I shared the Chief Justice’s view that the only procedural deficiency in this case was an ambiguity in the appellate court’s certification order, I might *1253also be inclined to exercise the discretionary authority contemplated by S.Ct. Prac.R. IV(2)(A). But the procedural deficiency here runs deeper than the certification order. Rather, the court of appeals misinterpreted what the trial court actually did in this case and thus was without a legal basis to reach the conclusion upon which it certified a conflict.
As the Chief Justice notes, the Erie County Court of Appeals determined that “[t]he court’s failure to vacate appellant’s [Fenwick’s] convictions for gross sexual imposition and attempted sexual battery left him convicted of six felonies when he committed only four criminal acts.” (Emphasis added.) Based on this determination, the court of appeals applied the plain-error analysis that ultimately became the subject of its certification order. But this determination — that the trial court violated R.C. 2941.25 by convicting Fenwick of six felonies instead of four — is unsupported by the appellate court’s own recitation of the procedural history of this case.
As the appellate court described, after the jury found Fenwick guilty of all six charged offenses, “[t]he court then proceeded to sentence appellant. Finding that appellant’s convictions for rape (Count 1) and gross sexual imposition (Count 3) were allied, the court determined that for purposes of sentencing those convictions must merge. The court then sentenced appellant to nine years’ incarceration on the rape conviction. Finding further that appellant’s convictions for sexual battery (Count 2) and attempted sexual battery (Count 5) were also allied, the court merged those convictions and sentenced appellant to four years’ incarceration on the sexual battery conviction.” (Emphasis added.)
As the court of appeals itself noted, the trial court only imposed sentence “on the rape conviction” that remained after the explicit merger of Counts 1 and 3, and only imposed sentence “on the sexual battery conviction” that remained after the explicit merger of Counts 2 and 5. For purposes of R.C. 2941.25, this court has already determined that a “conviction” consists of both “verdict and sentence.” (Emphasis added.) State v. McGuire (1997), 80 Ohio St.3d 390, 399, 686 N.E.2d 1112, 1120. Thus, for Counts 1, 2, 3, and 5, the trial court only “convicted” Fenwick of two offenses for purposes of R.C. 2941.25, not four. When added to his convictions on Counts 4 and 6, which were not allied offenses of similar import, that left Fenwick properly “convicted” of a total of four offenses for purposes of R.C. 2941.25, not six. Accordingly, the court of appeals was incorrect when it decided that the trial erred by convicting Fenwick “of six felonies when he committed only four criminal acts.” By its own recitation of facts, the court of appeals had no factual basis upon which to find error, let alone plain error.
If and when this court resolves what appears to be a conflict among the districts as to whether a trial court commits plain error in entering “convictions” *1254on allied offenses of similar import, we should do so in a case in which the trial court actually erred in its application of R.C. 2941.25. If a trial court does not err in its application of R.C. 2941.25, there would be no reason for this court to reach the following crucial issues necessary to resolve a conflict regarding the application of the plain-error doctrine: (1) whether such an error was “plain”; (2) whether such an error was outcome-determinative; and (3) whether such an error should be noticed under those exceptional circumstances necessary to prevent a manifest miscarriage of justice. See United States v. Olano (1993), 507 U.S. 725, 113 S.Ct. 1770, 123 L.Ed.2d 508; State v. Long (1978), 53 Ohio St.2d 91, 7 O.O.3d 178, 372 N.E.2d 804, paragraph two of the syllabus.
For the foregoing reasons, I join the majority’s decision to dismiss this cause as having been improvidently certified.